Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-14-00863-CR

                                      IN RE Justin Emar MOORE

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: December 23, 2014

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On December 11, 2014, relator Justin Emar Moore filed a pro se petition for writ of

mandamus complaining of the trial court’s denial of his application for writ of habeas corpus. See

TEX. CODE CRIM. PROC. ANN. arts. 11.05, 11.07 (West 2005 & Supp. 2014). In 2012, relator was

convicted on multiple counts of aggravated sexual assault of a child and indecency with a child by

contact, and was sentenced to life imprisonment. On January 9, 2013, this court affirmed the

judgment of conviction in Cause No. 04-12-00043-CR. Therefore, relator’s felony conviction

became final.

           Only the Texas Court of Criminal Appeals has jurisdiction over matters related to post-

conviction relief from an otherwise final felony conviction. See Ater v. Eighth Court of Appeals,



1
  This proceeding arises out of Cause No. 2010CR4143, styled The State of Texas v. Justin Emar Moore, pending in
the 175th Judicial District Court, Bexar County, Texas, the Honorable Mary D. Roman presiding.
                                                                                        04-14-00863-CR


802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also TEX. CODE CRIM. PROC. ANN. art. 11.07;

Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481,

483 (Tex. Crim. App. 1995) (holding that “Article 11.07 provides the exclusive means to challenge

a final felony conviction.”). Because the relief sought in relator’s petition relates to post-conviction

relief from an otherwise final felony conviction, we are without jurisdiction to consider his petition

for writ of mandamus. Accordingly, relator’s petition for writ of mandamus is dismissed for lack

of jurisdiction.


                                                   PER CURIAM

DO NOT PUBLISH




                                                  -2-